Exhibit 10.6

 

LAND COURT REGULAR SYSTEM Return By Mail  x  Pick-Up  ¨  To:

 

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention:

David H. Kaufman, Esq.

Telephone:

(212) 468-8000 TITLE OF DOCUMENT:

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

PARTIES TO DOCUMENT:

 

MORTGAGOR: HAWAII INDEPENDENT ENERGY, LLC, a Hawaii limited liability company
MORTGAGEE:

J. ARON & COMPANY, a general partnership organized under the laws of New York

200 West Street

New York, New York 10282-2198

 

Tax Map Keys: Oahu 9-1-031-003; 9-1-032-084, 099

Certificate of Title Nos. 776,063; 327,773; 307,865

(This document consists of 44 pages.)



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

(This document serves as a Fixture Filing under Section 9-502 of the Hawaii
Uniform Commercial Code)

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) is made as of this 1st day of June, 2015, by HAWAII
INDEPENDENT ENERGY, LLC, having its principal place of business at One Memorial
City Plaza, 800 Gessner Road, Suite 875, Houston, Texas 77024, as mortgagor
(together with its permitted successors and assigns, “Mortgagor”) for the
benefit of J. ARON & COMPANY, a general partnership organized under the laws of
New York, having an address at 200 West Street, New York, New York 10282-2198,
as mortgagee (together with its successors and assigns, “Mortgagee”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the S&O Agreement (defined below).

RECITALS:

Reference is made to the (i) Supply and Offtake Agreement dated as of June 1,
2015 (as amended, modified, renewed or extended from time to time, the “S&O
Agreement”) between Mortgagor and Mortgagee, (ii) the ISDA Master Agreement
dated as of June 1, 2015 (as amended, modified, renewed or extended from time to
time, the “Master Agreement”) between Mortgagor and Mortgagee, including all
schedules, annexes and exhibits thereto and all confirmations from time to time
issued thereunder and subject thereto, (iii) Pledge and Security Agreement dated
as of June 1, 2015 (as amended, modified, renewed or extended from time to time,
the “Security Agreement”) between Mortgagor and Mortgagee, and (iv) the
Environmental Indemnity Agreement dated as of June 1, 2015 (as amended,
modified, renewed or extended from time to time, the “Environmental Indemnity
Agreement”) by Mortgagor in favor of Mortgagee. Mortgagee has agreed to deliver
Crude Oil and purchase all Products upon and subject to the terms of the S&O
Agreement and may from time to time with Mortgagor enter into transactions
subject to the Master Agreement. It is a condition precedent to Mortgagee’s
obligations under the S&O Agreement and the Master Agreement that Mortgagor
enter into this Mortgage.

Pursuant to the requirements of the S&O Agreement and the Master Agreement,
Mortgagor is granting this Mortgage to create a lien on and a security interest
in the Property (defined below) to secure the payment of all amounts due to
Mortgagee in respect of the S&O Agreement, the Master Agreement and the other
Transaction Documents, including, without limitation, the payment of the maximum
amount of THREE HUNDRED TWENTY FIVE MILLION AND NO/100 DOLLARS ($325,000,000.00)
(collectively, the “Debt”) and the performance by Mortgagor of the Secured
Obligations (as defined in the Security Agreement) (hereinafter, the “Secured
Obligations”).

 

2



--------------------------------------------------------------------------------

This Mortgage is given pursuant to the S&O Agreement and the Master Agreement,
and payment, fulfillment, and performance of the obligations due thereunder and
under the other Transaction Documents are secured hereby in accordance with the
terms hereof.

Article 1 – GRANTS OF SECURITY

Section 1.1. Property Mortgaged. In consideration of this Mortgage and the sum
of TEN DOLLARS ($10.00) and other good and valuable consideration the receipt
and sufficiency of which are acknowledged by Mortgagor, Mortgagor does hereby
irrevocably mortgage, grant, bargain, sell, pledge, assign, warrant, transfer,
convey and grant a security interest to Mortgagee and its successors and assigns
in and to the following property, rights, interests and estates now owned, or
hereafter acquired by Mortgagor (collectively, the “Property”):

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (collectively, the “Land”);

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Mortgage;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversions and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, rights of dower,
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Land and the Improvements, and
every part and parcel thereof, with the appurtenances thereto;

(e) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures), furniture, software used in or
to operate any of the foregoing and other property of every kind and nature
whatsoever owned by Mortgagor, or in which Mortgagor has or shall have an
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Land and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by Mortgagor,
or in which Mortgagor has or shall have an interest, now or hereafter located
upon the Land and the Improvements, or appurtenant thereto, or usable in
connection with the present or future operation and occupancy of the Land and
the Improvements (collectively, the “Personal Property”), and the right, title
and interest of

 

3



--------------------------------------------------------------------------------

Mortgagor in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), and all proceeds and products of the above;

(f) Leases and Rents. All leases, subleases, subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Mortgagor of any petition for relief under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to debts or debtors (“Creditors Rights Laws”) (collectively, the “Leases”) and
all right, title and interest of Mortgagor, its successors and assigns therein
and thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Mortgagor or its
agents or employees from any and all sources arising from or attributable to the
Property, including, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Mortgagor
and proceeds, if any, from business interruption or other loss of income
insurance whether paid or accruing before or after the filing by or against
Mortgagor of any petition for relief under any Creditors Rights Laws
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;

(g) Insurance Proceeds. All insurance proceeds in respect of the Property under
any insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property (collectively, the
“Insurance Proceeds”);

(h) Condemnation Awards. All condemnation awards, including interest thereon,
which may heretofore and hereafter be made with respect to the Property by
reason of any taking or condemnation, whether from the exercise of the right of
eminent domain (including, but not limited to, any transfer made in lieu of or
in anticipation of the exercise of the right), or for a change of grade, or for
any other injury to or decrease in the value of the Property (collectively, the
“Awards”);

 

4



--------------------------------------------------------------------------------

(i) Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;

(j) Rights. The right, in the name and on behalf of Mortgagor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Mortgagee in the
Property;

(k) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Mortgagor therein and thereunder, including, without limitation, the right, upon
the happening of any default hereunder, to receive and collect any sums payable
to Mortgagor thereunder;

(l) Intangibles. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(m) Accounts. All reserves, escrows and deposit accounts maintained by Mortgagor
with respect to the Property, including without limitation, the Accounts (as
defined in the S&O Agreement) and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other
property held therein from time to time and all proceeds, products,
distributions or dividends or substitutions thereon and thereof; together with
all deposits or wire transfers made to such accounts and (I) all cash, checks,
drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof and
(II) right, title and interest of Mortgagor arising from the operation of the
Land and the Improvements in and to all payments for goods or property sold or
leased or for services rendered, whether or not yet earned by performance, and
not evidenced by an instrument or chattel paper (hereinafter collectively
referred to as “Accounts Receivable”) including, without limiting the generality
of the foregoing, (A) all accounts, contract rights, book debts, and notes
arising from the Improvements or arising from the sale, lease or exchange of
goods or other property and/or the performance of services, (B) Mortgagor’s
rights to payment from any consumer credit/charge card organization or entities
which sponsor and administer such cards as the American Express Card, the Visa
Card and the Mastercard, (C) Mortgagor’s rights in, to and under all purchase
orders for goods, services or other property, (D) Mortgagor’s rights to any
goods, services or other property represented by any of the foregoing,
(E) monies due to or to become due to Mortgagor under all contracts for the
sale, lease or exchange of goods or other property and/or the performance of
services including the right to payment of any interest or finance charges in
respect thereto (whether or not yet earned by performance on the part of
Mortgagor), and (F) all collateral security and guaranties of any kind given by
any person or entity with respect to any of the foregoing. Accounts Receivable
shall include those now existing or hereafter created, substitutions therefor,
proceeds (whether cash or non-cash, movable or immovable, tangible or
intangible) received upon the sale, exchange, transfer, collection or other
disposition or substitution thereof, and any and all of the foregoing and
proceeds therefrom (collectively, the “Accounts”);

 

5



--------------------------------------------------------------------------------

(n) Proceeds. All proceeds of any of the foregoing items set forth in
subsections (a) through (m) including, without limitation, Insurance Proceeds
and Awards, whether cash, liquidation claims (or other claims) or otherwise; and

(o) Other Rights. Any and all other rights of Mortgagor in and to the items set
forth in subsections (a) through (n) above.

Section 1.2. ASSIGNMENT OF RENTS. Mortgagor hereby absolutely and
unconditionally assigns to Mortgagee all of Mortgagor’s right, title and
interest in and to all current and future Leases and Rents; it being intended by
Mortgagor that this assignment constitutes a present, absolute assignment and
not an assignment for additional security only. Nevertheless, subject to the
terms of the S&O Agreement, the Master Agreement and Section 8.1(h) of this
Mortgage, Mortgagee grants to Mortgagor a revocable license to (i) collect,
receive, use and enjoy the Rents, and Mortgagor shall hold the Rents, or a
portion thereof sufficient to discharge all current sums due on the Debt, for
use in the payment of such sums, and (ii) enforce the terms of the Leases.

Section 1.3. SECURITY AGREEMENT. This Mortgage is both a real property mortgage
and a “security agreement” within the meaning of the Uniform Commercial Code.
The Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Mortgage, Mortgagor hereby grants to
Mortgagee, as security for the Secured Obligations, a security interest in the
Personal Property to the full extent that the Personal Property may be subject
to the Uniform Commercial Code.

Section 1.4. FIXTURE FILING. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
city or county wherein such fixtures are situated, shall operate also as a
financing statement filed as a fixture filing in accordance with the applicable
provisions of said Uniform Commercial Code upon such of the Property that is or
may become fixtures.

Section 1.5. CONDITIONS TO GRANT. TO HAVE AND TO HOLD the above granted and
described Property unto and to the use and benefit of Mortgagee and its
successors and assigns, forever; PROVIDED, HOWEVER, these presents are upon the
express condition that, if Mortgagor shall have performed all of its obligations
at the time and in the manner provided in the S&O Agreement, the Master
Agreement, the other Transaction Documents and this Mortgage, and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the S&O Agreement, the Master Agreement and the other Transaction
Documents, these presents and the estate hereby granted shall cease, terminate
and be void; provided however, that Mortgagor’s obligation to indemnify, defend,
and hold harmless pursuant to the provisions hereof shall survive any such
payment, performance, or release; provided further, that if Mortgagor shall
perform the Secured Obligations and pay the cost of release hereof, Mortgagee
shall promptly and properly execute and deliver such release to Mortgagor.

 

6



--------------------------------------------------------------------------------

Article 2 – DEBT AND OBLIGATIONS SECURED

Section 2.1. OBLIGATIONS. This Mortgage and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Secured
Obligations, including, without limitation, the payment of the maximum amount of
THREE HUNDRED TWENTY FIVE MILLION AND NO/100 DOLLARS ($325,000,000.00).

Section 2.2. PAYMENT OF DEBT. Mortgagor will pay the Debt at the time and in the
manner provided in the S&O Agreement, the Master Agreement, the other
Transaction Documents and this Mortgage.

Section 2.3. INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the S&O Agreement, (b) the Master Agreement and
(c) all and any of the other Transaction Documents, are hereby made a part of
this Mortgage to the same extent and with the same force as if fully set forth
herein.

Article 3 – PROPERTY COVENANTS

Mortgagor covenants and agrees that:

Section 3.1. INSURANCE. Mortgagor shall obtain and maintain, or cause to be
obtained and maintained, in full force and effect at all times insurance with
respect to Mortgagor and the Property as required pursuant to the S&O Agreement.

Section 3.2. TAXES AND OTHER CHARGES. Mortgagor shall pay all real estate and
personal property taxes, assessments, water rates or sewer rents (collectively
“Taxes”), ground rents, maintenance charges, impositions (other than Taxes), and
any other charges, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property
(collectively, “Other Charges”), now or hereafter levied or assessed or imposed
against the Property or any part thereof in accordance with the S&O Agreement.

Section 3.3. LEASES. Mortgagor shall not (and shall not permit any other
applicable Person to) enter in any Leases for all or any portion of the Property
unless in accordance with the provisions of the S&O Agreement or the other
Transaction Documents.

Section 3.4. WARRANTY OF TITLE. Mortgagor has good, indefeasible, marketable and
insurable title to the Property and has the right to mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey the same. Mortgagor possesses
an unencumbered fee simple absolute estate in the Land and the Improvements
except for the permitted encumbrances set forth in Exhibit B attached hereto and
made a part hereof (the “Permitted Encumbrances”), such other liens as are
created by or permitted pursuant to the Security Agreement or any of the
Transaction Documents. This Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances and the
liens created by the Transaction Documents and (b)

 

7



--------------------------------------------------------------------------------

perfected security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances, such other
liens as are permitted pursuant to the Transaction Documents and the liens
created by the Transaction Documents. Mortgagor shall forever warrant, defend
and preserve the title and the validity and priority of the lien of this
Mortgage and shall forever warrant and defend the same to Mortgagee against the
claims of all Persons whomsoever.

Section 3.5. MAINTENANCE OF PROPERTY. Mortgagor shall cause the Property to be
maintained in a good and safe condition and repair in all material respects,
normal wear and tear excepted. Except as otherwise provided in the S&O
Agreement, the Improvements and the fixtures shall not be removed, demolished or
materially altered (except for normal replacement of the fixtures, tenant finish
and refurbishment of the Improvements) without the consent of Mortgagee. Subject
to and in accordance with the terms and conditions of the S&O Agreement,
Mortgagor shall promptly repair, replace or rebuild, if applicable, any part of
the Property which may be destroyed by any casualty or become damaged, worn or
dilapidated or which may be affected by any condemnation.

Section 3.6. WASTE. Mortgagor shall not commit or suffer any material waste of
the Property or make any change in the use of the Property which reasonably
might be expected to materially increase the risk of fire or other hazard
arising out of the operation of the Property, or take any action that reasonably
might be expected to invalidate or allow the cancellation of any insurance
policy, or do or permit to be done thereon anything that reasonably might be
expected to in any way materially impair the value of the security of this
Mortgage. Except as required by the laws of the State of Hawaii, Mortgagor will
not, without the prior written consent of Mortgagee, permit any drilling or
exploration for or extraction, removal or production of any minerals from the
surface or the subsurface of the Land, regardless of the depth thereof or the
method of mining or extraction thereof.

Section 3.7. OBSERVANCE OF LAWS. Mortgagor will duly observe and conform to all
laws, rules and regulations made by any governmental authority, and all valid
requirements of any regulatory body which may acquire jurisdiction, which apply
or relate to any of the Property. If Mortgagor receives any notice that
Mortgagor or the Property is in default under or is not in compliance with any
of the foregoing laws, rules and regulations, or notice of any proceeding
initiated under or with respect to any of the foregoing, Mortgagor will promptly
inform Mortgagee and, upon request, furnish a copy of such notice to Mortgagee.

Section 3.8. CONTINUATION OF EXISTENCE. Mortgagor will maintain in good standing
its existence, franchises, licenses, permits, rights and privileges under the
laws of the State of Hawaii and each jurisdiction where it transacts business,
and will not dissolve, terminate or otherwise dispose (except as expressly
permitted under the Transaction Documents), directly or indirectly or by
operation of law, of all or substantially all of its assets.

Section 3.9. CONDEMNATION. If the Property or any part thereof shall be
condemned, Mortgagee may appear and defend any such suit and is hereby
irrevocably authorized to collect all of the proceeds and apply the same upon
any obligation secured hereby. All costs, expenses and reasonable attorneys’
fees paid or incurred by Mortgagee in the course of such proceedings shall
constitute an advance hereunder.

 

8



--------------------------------------------------------------------------------

Notwithstanding any taking by eminent domain, alteration of the grade of any
street or other injury to or decrease in value of the Property by any public or
quasi- public authority or corporation, Mortgagor will continue to pay all sums
hereby secured until an award or payment from such authority or corporation
shall have been actually received by Mortgagee, and any reduction in any amounts
owed resulting from the application by Mortgagee of such award or payment as
hereinafter set forth shall be deemed to take effect only on the date of such
receipt. Any such award or payment shall be applied in such proportions and
priority as Mortgagee, in Mortgagee’s sole discretion, may elect, to the payment
of any Secured Obligations on such terms as Mortgagee may specify, to be used
for the sole purpose of altering, restoring or rebuilding any part of the
Property which may have been altered, damaged or destroyed as a result of any
such taking, alteration of grade or other injury to the Property. If, prior to
the receipt by Mortgagee of such award or payment, the Property shall have been
sold on foreclosure of this Mortgage, Mortgagee shall have the right to receive
such award or payment to the extent of the Debt remaining unsatisfied after such
sale of the Property, with legal interest thereon and reasonable attorneys’
fees, costs and disbursements incurred by Mortgagee in connection with the
collection of such award or payment. Should all or any part of the Property be
taken by eminent domain, Mortgagor hereby assigns to Mortgagee, and forthwith
upon payment thereof will cause to be deposited with Mortgagee, the award for
any Property so taken.

Section 3.10. RESERVE FUND. If requested by Mortgagee, and upon the occurrence
of an Event of Default, Mortgagor will pay to Mortgagee, until all Secured
Obligations are fully paid, a sum equal to the real property taxes, assessments
and insurance premiums applicable to the Property (all as estimated by
Mortgagee), less all sums already paid therefor, divided by the number of months
to elapse before one (1) month prior to the date when such taxes, assessments
and premiums will become due and payable. Such sums shall be held by Mortgagee,
without interest, to pay such taxes, assessments and premiums as and when the
same shall become due and payable. If the total of such payments shall exceed
the amount necessary to pay such taxes, assessments and premiums, such excess
may, at Mortgagee’s option, be released to Mortgagor or applied on any
indebtedness secured hereby or be credited by Mortgagee on subsequent payments
to be made by Mortgagor. If, however, the total of such payments shall not be
sufficient to pay such taxes, assessments and premiums when the same shall
become due and payable, then Mortgagor shall pay to Mortgagee any amount
necessary to make up the deficiency on or before the date when payment of such
taxes, assessments and premiums shall be due. If at any time Mortgagor shall
tender to Mortgagee, in accordance with the provisions hereof, full payment of
the entire indebtedness secured hereby, Mortgagee shall, in computing the amount
of indebtedness, credit to the account of Mortgagor any balance remaining in the
funds accumulated under the provisions of this paragraph. If there be a default
under the provisions of this Mortgage or any of the other Transaction Documents,
and thereafter a sale of the premises in accordance with the provisions hereof,
or if Mortgagee acquires the property otherwise after default, Mortgagee, at
Mortgagee’s option, and at the time of the commencement of such proceeding, or
at the time the property is otherwise acquired, may apply the balance then
remaining in the funds accumulated under the provisions of this paragraph as a
credit against any sums or charges secured hereby.

 

9



--------------------------------------------------------------------------------

Section 3.11. NO IMPAIRMENT OF VALUE OF PROPERTY: ZONING. No building,
Improvement, equipment, or other property now or hereafter covered by the lien
of this Mortgage shall be removed, demolished or altered in such manner as to
materially diminish the value of the Property, without the prior written consent
of Mortgagee. Mortgagor shall not initiate, join in or consent to any change in
any private restrictive covenant, land use classification, zoning ordinance or
other public or private restrictions limiting or defining the use which may be
made of the Property or any part thereof.

Section 3.12. RESTORATION OF IMPROVEMENTS.

(a) Mortgagor will promptly, regardless whether the insurance proceeds, if any,
shall be sufficient for the purpose, restore, replace, rebuild or reinstall any
part of the buildings, structures, Improvements, and equipment now or hereafter
constructed, placed or installed on the Property, which may be damaged or
destroyed by any casualty whatsoever. Any such restoration, replacement,
rebuilding or reinstallation of such buildings, structures, Improvements, or
equipment shall be promptly commenced and diligently pursued to completion,
shall be as nearly as possible to their value, condition and character
immediately prior to such casualty, and shall be in accordance with plans and
specifications, if any, approved by Mortgagee.

(b) In the event that any portion of the Property is so damaged, destroyed or
lost, and such damage, destruction or loss is covered, in whole or in part, by
insurance required to be maintained pursuant to this Mortgage or the other
Transaction Documents, then: (i) Mortgagee may, but shall not be obligated to,
make proof of loss if not made promptly by Mortgagor, and, during the
continuance of an Event of Default, is hereby authorized and empowered by
Mortgagor to settle, adjust or compromise any claims for damage, destruction or
loss thereunder; (ii) each insurance company concerned is hereby authorized and
directed to make payment therefor directly to Mortgagee; and (iii) Mortgagee
shall apply the insurance proceeds, first, to reimburse Mortgagee for all
reasonable costs and expenses, including adjustors’ and reasonable attorneys’
fees and disbursements, incurred in connection with the collection of such
proceeds, and, second, subject to Applicable Law, the remainder of such proceeds
shall be applied at Mortgagee’s option, in payment of all or any part of the
obligations secured hereunder, in the order and manner determined by Mortgagee
and whether or not the same may be due and payable (provided that, to the extent
that any obligations shall remain outstanding after such application, such
unpaid or unperformed obligations shall continue in full force and effect, and
Mortgagor shall not be excused in the payment or performance thereof) or held by
Mortgagee as part of its security, or to the cure of any then current Event of
Default hereunder and, so long as there is no Event of Default, shall be subject
to withdrawal by Mortgagor in installments on a cost to complete basis for the
restoration, replacement, rebuilding or reinstallation, in whole or in part, of
the portion of the Property so damaged, destroyed or lost; provided, however,
that any insurance proceeds held by Mortgagee to be applied to the restoration,
replacement, rebuilding or reinstallation of the Property shall be so held
without payment or allowance of interest thereon, and shall be paid out from
time to time upon compliance by Mortgagor with such provisions and requirements
as may be reasonably imposed by Mortgagee, including Mortgagee’s receipt of
appropriate certificates, opinions and other documents as required by Mortgagee,
Mortgagee’s insurance consultant, and/or Mortgagee’s legal counsel. In the event
that Mortgagor shall have received all or any portion of such insurance proceeds
or any other proceeds in respect of such damage or destruction, Mortgagor, upon
demand from Mortgagee, shall pay to Mortgagee an

 

10



--------------------------------------------------------------------------------

amount equal to the amount so received by Mortgagor, to be applied as Mortgagee
shall have the right pursuant to clause (iii) of the immediately preceding
sentence. Notwithstanding anything herein or at law or in equity to the
contrary, none of the insurance proceeds or payments in lieu thereof paid to
Mortgagee as herein provided shall be deemed trust funds, and Mortgagee shall be
entitled to dispose of such proceeds as provided in this paragraph. Mortgagor
expressly assumes all risk of loss, including a decrease in the use, enjoyment
or value, of the Property, from any casualty whatsoever, whether or not
insurable or insured against.

Article 4 – FURTHER ASSURANCES

Section 4.1. COMPLIANCE WITH S&O AGREEMENT. Mortgagor shall comply with all
covenants set forth in the S&O Agreement, the Master Agreement and the other
Transaction Documents relating to acts or other further assurances to be made on
the part of Mortgagor in order to protect and perfect the lien or security
interest hereof upon, and in the interest of Mortgagee in, the Property.

Section 4.2. AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF ATTORNEY.
Mortgagor hereby authorizes Mortgagee at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
as authorized by applicable law, as applicable to all or part of the Property
and as necessary or required in connection herewith. For purposes of such
filings, Mortgagor agrees to furnish any information requested by Mortgagee
promptly upon request by Mortgagee. Mortgagor also ratifies its authorization
for Mortgagee to have filed any like initial financing statements, amendments
thereto or continuation statements, if filed prior to the date of this Mortgage.
Mortgagor hereby irrevocably constitutes and appoints Mortgagee and any officer
or agent of Mortgagee, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such documents and otherwise to carry out the purposes of this Section 4.2, to
the extent that Mortgagor’s authorization above is not sufficient and Mortgagor
fails or refuses to promptly execute such documents. To the extent permitted by
law, Mortgagor hereby ratifies all acts said attorneys-in-fact have lawfully
done in the past or shall lawfully do or cause to be done in the future by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.

Section 4.3. CHANGE IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS.

(a) If any law is enacted or adopted or amended after the date of this Mortgage
which deducts all or any portion of the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Mortgagee’s interest in the Property, Mortgagor will pay the tax,
with interest and penalties thereon, if any (provided that nothing hereunder
shall require Mortgagor to pay any income tax imposed on Mortgagee by reason of
its interest in the Property). If Mortgagee is advised in writing by counsel
chosen by it that the payment of tax by Mortgagor would be unlawful or taxable
to Mortgagee or unenforceable or provide the basis for a defense of usury then,
Mortgagee shall have the option, by written notice of not less than one hundred
eighty (180) days (but not more than two hundred forty (240) days) after
providing Mortgagor with a copy of such written advice of counsel, to declare
the Debt immediately due and payable.

 

11



--------------------------------------------------------------------------------

(b) Mortgagor will not claim or demand or be entitled to any credit or credits
on account of the Debt for any taxes or other charges assessed against the
Property, or any part thereof; and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Mortgage or the Debt. If such claim,
credit or deduction shall be required by law, Mortgagee shall have the option,
by written notice of not less than one hundred eighty (180) days, to declare the
Debt immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Transaction Documents or impose any other tax or charge on the
same, Mortgagor will pay for the same, with interest and penalties thereon, if
any.

Section 4.4. SEVERING OF MORTGAGE. This Mortgage may, at any time until the same
shall be fully paid and satisfied, at the sole election of Mortgagee, be severed
into two or more mortgages in such denominations as Mortgagee shall determine in
its sole discretion, each of which shall cover all or a portion of the Property
to be more particularly described therein. To that end, Mortgagor, upon written
request of Mortgagee, shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered by the then owner of the Property, to
Mortgagee and/or its designee or designees substitute mortgages in such
principal amounts, aggregating not more than the then unpaid principal amount of
this Mortgage, and containing terms, provisions and clauses similar to those
contained herein and in such other documents and instruments as may be required
by Mortgagee.

Section 4.5. REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer
of Mortgagee as to the loss, theft, destruction or mutilation of any Transaction
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such Transaction Document, Mortgagor will
issue, in lieu thereof, a replacement Transaction Document, dated the date of
such lost, stolen, destroyed or mutilated Transaction Document in the same
principal amount thereof and otherwise of like tenor.

Article 5 – DUE ON SALE/ENCUMBRANCE

Section 5.1. NO SALE/ENCUMBRANCE. Except in accordance with the express terms
and conditions contained in this Mortgage, the S&O Agreement, the Master
Agreement and the other Transaction Documents, Mortgagor shall not cause or
permit a sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or grant of any options with respect to, or any other transfer or
disposition (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration or of record) of a
direct or indirect legal or beneficial interest in the Property or any part
thereof, by Mortgagor, any constituent owner or other holder of a direct or
indirect equity interest in Mortgagor, any indemnitor or other guarantor of the
Debt, any constituent owner or other holder of a direct or indirect equity
interest in such indemnitor or guarantor, any manager or operating lessee of the
Property that is affiliated with Mortgagor or any constituent owner or other
holder of a direct or indirect equity interest in such manager or such operating
lessee.

 

12



--------------------------------------------------------------------------------

Section 5.2. MORTGAGEE RELIANCE. Mortgagor acknowledges that Mortgagee has
examined and relied on the experience of Mortgagor and its respective general
partners, members, principals and (if Mortgagor is a trust) beneficial owners in
owning and operating properties such as the Property in agreeing to enter into
the transactions, and will continue to rely on Mortgagor’s ownership of the
Property as a means of maintaining the value of the Property as security for the
performance of the Secured Obligations. Mortgagor acknowledges that Mortgagee
has a valid interest in maintaining the value of the Property so as to ensure
that, should Mortgagor default in the performance of the Secured Obligations,
Mortgagee can recover on the Secured Obligations by a sale of the Property.

Article 6 – RELEASE OF PROPERTY

Section 6.1. RELEASE OF PROPERTY. Mortgagor shall not be entitled to a release
of any portion of the Property from the lien of this Mortgage except in
accordance with terms and conditions of this Mortgage, the S&O Agreement, the
Master Agreement and the other Transaction Documents.

Article 7 – DEFAULT

Section 7.1. EVENT OF DEFAULT. The term “Event of Default” as used in this
Mortgage shall have the meaning assigned to such term in the Security Agreement.

Article 8 – Rights And Remedies Upon Default

Section 8.1. REMEDIES. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:

(a) declare the entire unpaid Debt to be immediately due and payable;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Mortgage under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Mortgage for the
balance of the Debt not then due, unimpaired and without loss of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

 

13



--------------------------------------------------------------------------------

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in the
S&O Agreement, the Master Agreement or the other Transaction Documents;

(f) seek and obtain the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Mortgagor,
any guarantor or indemnitor under the Debt or any other Person liable for the
payment of the Debt;

(g) the license granted to Mortgagor under Section 1.2 hereof shall
automatically be revoked and Mortgagee may enter into or upon the Property,
either personally or by its agents, nominees or attorneys and dispossess
Mortgagor and its agents and servants therefrom, without liability for trespass,
damages or otherwise and exclude Mortgagor and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Mortgagor agrees to surrender possession of the Property and of such
books, records and accounts to Mortgagee upon demand, and thereupon Mortgagee
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Mortgagee deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Mortgagor with respect to the Property, whether in the name of
Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for,
collect and receive all Rents of the Property and every part thereof;
(v) require Mortgagor to pay monthly in advance to Mortgagee, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Mortgagor;
(vi) require Mortgagor to vacate and surrender possession of the Property to
Mortgagee or to such receiver and, in default thereof, Mortgagor may be evicted
by summary proceedings or otherwise; and (vii) apply the receipts from the
Property to the payment of the Debt, in such order, priority and proportions as
Mortgagee shall deem appropriate in its sole discretion after deducting
therefrom all expenses (including reasonable attorneys’ fees) incurred in
connection with the aforesaid operations and all amounts necessary to pay the
Taxes, Other Charges, insurance and other expenses in connection with the
Property, as well as just and reasonable compensation for the services of
Mortgagee, its counsel, agents and employees;

(h) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Mortgagee in accordance with the terms of the S&O Agreement and the Master
Agreement, this Mortgage or any other Transaction Document and/or the Accounts
to the payment of the following items in any order in its sole discretion:
(i) Taxes and Other Charges; (ii) insurance premiums; (iii) interest on the
unpaid principal balance of the Debt; (iv) payment of the unpaid amount of the
Debt; (v) all other sums payable pursuant to the S&O Agreement, the Master
Agreement, this Mortgage and the other Transaction Documents, including without
limitation advances made by Mortgagee pursuant to the terms of this Mortgage;

(i) surrender the insurance policies maintained pursuant to the S&O Agreement,
collect the unearned insurance premiums for such insurance policies and apply
such sums as a credit on the Debt in such priority and proportion as Mortgagee
in its discretion shall deem

 

14



--------------------------------------------------------------------------------

proper, and in connection therewith, Mortgagor hereby appoints Mortgagee as
agent and attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Mortgagor to collect such insurance premiums;

(j) apply the undisbursed balance of any deposit made by Mortgagor with
Mortgagee in connection with the restoration of the Property after a casualty
thereto or condemnation thereof, together with interest thereon, to the payment
of the Debt in such order, priority and proportions as Mortgagee shall deem to
be appropriate in its discretion; and/or

(k) pursue such other remedies as Mortgagee may have under applicable law.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority. Notwithstanding the provisions of this Section to the contrary, if any
Event of Default as described in Section 19.1(d) of the S&O Agreement shall
occur with respect to Mortgagor, the entire unpaid Debt shall be automatically
due and payable, without any further notice, demand or other action by
Mortgagee.

Section 8.2. APPLICATION OF PROCEEDS. Upon the occurrence and during the
continuance of any Event of Default, the purchase money, proceeds and avails of
any disposition of the Property (or any part thereof) and any other sums
collected by Mortgagee pursuant to this Mortgage or the other Transaction
Documents may, in each case, be applied by Mortgagee to the payment of the Debt
in such order, priority and proportions as Mortgagee in its sole discretion
shall determine.

Section 8.3. RIGHT TO CURE DEFAULTS. Upon the occurrence and during the
continuance of any Event of Default, Mortgagee may, but without any obligation
to do so and without notice to or demand on Mortgagor and without releasing
Mortgagor from any obligation hereunder, make any payment or do any act required
of Mortgagor hereunder in such manner and to such extent as Mortgagee may deem
necessary to protect the security hereof. Mortgagee is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Mortgage
or collect the Debt, and the cost and expense thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Section 8.3, shall constitute a portion of the Debt and shall be due and
payable to Mortgagee upon demand. All such costs and expenses incurred by
Mortgagee in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the “Default Interest Rate” specified in the S&O Agreement, if any
(the “Default Rate”), for the period after notice from Mortgagee that such cost
or expense was incurred to the date of payment to Mortgagee. All such costs and
expenses incurred by Mortgagee together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Mortgage and the other Transaction Documents and shall be immediately
due and payable upon demand by Mortgagee therefor.

Section 8.4. ACTIONS AND PROCEEDINGS. Mortgagee has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its discretion, decides should be brought to protect its interest
in the Property.

 

15



--------------------------------------------------------------------------------

Section 8.5. RECOVERY OF SUMS REQUIRED TO BE PAID. Mortgagee shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Mortgagee thereafter to bring an action of foreclosure, or any other action,
for a default or defaults by Mortgagor existing at the time such earlier action
was commenced.

Section 8.6. OTHER RIGHTS, ETC.

(a) The failure of Mortgagee to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (i) the failure of Mortgagee to comply with any request of Mortgagor or any
guarantor or indemnitor with respect to the S&O Agreement or the Master
Agreement to take any action to foreclose this Mortgage or otherwise enforce any
of the provisions hereof or of the other Transaction Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any Person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Mortgagee extending the time of payment or otherwise
modifying or supplementing the terms of this Mortgage or the other Transaction
Documents. It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for decline in the
value of the Property, for failure to maintain the insurance policies required
to be maintained pursuant to the S&O Agreement, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Mortgagee shall not be deemed an election of judicial relief if
any such possession is requested or obtained with respect to any Property or
collateral not in Mortgagee’s possession.

(b) Mortgagee may resort for the payment of the Debt to any other security held
by Mortgagee in such order and manner as Mortgagee, in its discretion, may
elect. Mortgagee may take action to recover the Debt, or any portion thereof, or
to enforce any covenant hereof without prejudice to the right of Mortgagee
thereafter to foreclose this Mortgage. The rights of Mortgagee under this
Mortgage shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Mortgagee shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision. Mortgagee shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled to every right and remedy now or
hereafter afforded at law or in equity.

Section 8.7. RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Mortgagee may release
any portion of the Property for such consideration as Mortgagee may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Mortgage, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Mortgagee for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Mortgagee
may require without being accountable for so doing to any other lienholder. This
Mortgage shall continue as a lien and security interest in the remaining portion
of the Property.

 

16



--------------------------------------------------------------------------------

Section 8.8. RIGHT OF ENTRY. Upon reasonable notice to Mortgagor, Mortgagee and
its agents shall have the right to enter and inspect the Property at all
reasonable times.

Section 8.9. BANKRUPTCY. (a) Upon the occurrence and during the continuance of
an Event of Default, Mortgagee shall have the right to proceed in its own name
or in the name of Mortgagor in respect of any claim, suit, action or proceeding
relating to the rejection of any Lease, including, without limitation, the right
to file and prosecute, to the exclusion of Mortgagor, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code.(b) If there
shall be filed by or against Mortgagor a petition under the Bankruptcy Code and
Mortgagor, as lessor under any Lease, shall determine to reject such Lease
pursuant to Section 365(a) of the Bankruptcy Code, then Mortgagor shall give
Mortgagee not less than ten (10) days’ prior notice of the date on which
Mortgagor shall apply to the bankruptcy court for authority to reject the Lease.
Mortgagee shall have the right, but not the obligation, to serve upon Mortgagor
within such ten-day period a notice stating that (i) Mortgagee demands that
Mortgagor assume and assign the Lease to Mortgagee pursuant to Section 365 of
the Bankruptcy Code and (ii) Mortgagee covenants to cure or provide adequate
assurance of future performance under the Lease. If Mortgagee serves upon
Mortgagor the notice described in the preceding sentence, Mortgagor shall not
seek to reject the Lease and shall comply with the demand provided for in clause
(i) of the preceding sentence within thirty (30) days after the notice shall
have been given, subject to the performance by Mortgagee of the covenant
provided for in clause (ii) of the preceding sentence.

Section 8.10. SUBROGATION. If any or all of the proceeds of the Collateral (as
defined in the Security Agreement) have been used to extinguish, extend or renew
any indebtedness heretofore existing against the Property, then, to the extent
of the funds so used, Mortgagee shall be subrogated to all of the rights,
claims, liens, titles, and interests existing against the Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Mortgagee and are merged with the
lien and security interest created herein as cumulative security for the
repayment of the Debt, the performance and discharge of the Secured Obligations.

Article 9 – INDEMNIFICATIONS

Section 9.1. GENERAL INDEMNIFICATION. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to reasonable attorneys’ fees and other
costs of defense) (collectively, the “Losses”) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) ownership of
this Mortgage, the Property or any interest therein or receipt of any rents;
(b) any amendment to, or restructuring of, any Secured Obligation, or any
Transaction Document, each to the extent required by Mortgagee; (c) any and all
lawful action that may be

 

17



--------------------------------------------------------------------------------

taken by Mortgagee in connection with the enforcement of the provisions of the
Transaction Documents, each to the extent required by Mortgagor, whether or not
suit is filed in connection with same, or in connection with Mortgagor, any
guarantor or indemnitor and/or any partner, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (d) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways:
(f) any failure on the part of Mortgagor to perform or be in compliance with any
of the terms of the Transaction Documents; (g) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property or any part thereof; (h) the failure of any person to file timely with
the Internal Revenue Service an accurate Form 1099-B, Statement for Recipients
of Proceeds from Real Estate, Broker and Barter Exchange Transactions, which may
be required in connection with this Mortgage, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Mortgage is made; (i) any failure of the Property to be in
compliance with any legal requirements; (j) the enforcement by any Indemnified
Party of the provisions of this Article 9; (k) any and all claims and demands
whatsoever which may be asserted against Mortgagee by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in the Transaction Documents; (l) the
payment of any commission, charge or brokerage fee to anyone claiming through
Mortgagor which may be payable in connection with any Secured Obligation: or
(m) any misrepresentation made by Mortgagor in any Transaction Document, except
to the extent such Losses were caused solely as a result of the gross negligence
or willful misconduct of any Indemnified Party. Any amounts payable to Mortgagee
by reason of the application of this Section 9.1 shall become immediately due
and payable and shall bear interest at the Default Rate. For purposes of this
Article 9, the term “Indemnified Parties” means Mortgagee and any Person who is
or will have been involved in the origination of the Secured Obligations, any
Person in whose name the encumbrance created by this Mortgage is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Secured Obligations secured hereby (including,
but not limited to, custodians, trustees and other fiduciaries who hold or have
held a full or partial interest in the Secured Obligations secured hereby for
the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Secured Obligations, whether during the term of
the Mortgage or as a part of or following a foreclosure of the Mortgage and any
successors by merger, consolidation or acquisition of all or a substantial
portion of Mortgagee’s assets and business).

Section 9.2. MORTGAGE AND/OR INTANGIBLE TAX. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of any Transaction Document, but excluding any income, franchise or other
similar taxes.

 

18



--------------------------------------------------------------------------------

Section 9.3. ERISA INDEMNIFICATION. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses) incurred in correcting any prohibited transaction or in
the sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Mortgagee’s sole
discretion, that Mortgagee may incur, directly or indirectly.

Section 9.4. DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND EXPENSES. In
connection with any indemnification obligations of Mortgagor hereunder, upon
written request by any Indemnified Party, Mortgagor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include Mortgagor and any Indemnified Party and
Mortgagor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Mortgagor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Mortgagor’s consent, which consent shall not be unreasonably
withheld. Upon demand, Mortgagor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

Article 10 – ENVIRONMENTAL HAZARDS

Section 10.1. ENVIRONMENTAL COVENANTS. Mortgagor has provided representations,
warranties and covenants regarding environmental matters set forth in the
Environmental Indemnity (as defined in the Environmental Indemnity Agreement)
and Mortgagor shall comply with the aforesaid covenants regarding environmental
matters.

Article 11 – WAIVERS

Section 11.1. MARSHALLING AND OTHER MATTERS. Mortgagor hereby waives, to the
extent permitted by law, the benefit of all Applicable Laws now or hereafter in
force regarding appraisement, valuation, stay, extension, reinstatement and
redemption and all rights of marshalling in the event of any sale hereunder of
the Property or any part thereof or any interest therein. Further, Mortgagor
hereby expressly waives any and all rights of redemption from sale under any
order or decree of foreclosure of this Mortgage on behalf of Mortgagor, and on
behalf of each and every Person acquiring any interest in or title to the
Property subsequent to the date of this Mortgage and on behalf of all Persons to
the extent permitted by Applicable Laws.

Section 11.2. WAIVER OF NOTICE. To the extent permitted by applicable law,
Mortgagor shall not be entitled to any notices of any nature whatsoever from
Mortgagee except with respect to matters for which this Mortgage, the S&O
Agreement or the Master Agreement

 

19



--------------------------------------------------------------------------------

specifically and expressly provides for the giving of notice by Mortgagee to
Mortgagor and except with respect to matters for which Mortgagee is required by
applicable law or regulation to give notice, and Mortgagor hereby expressly
waives the right to receive any notice from Mortgagee with respect to any matter
for which this Mortgage does not specifically and expressly provide for the
giving of notice by Mortgagee to Mortgagor.

Section 11.3. WAIVER OF COUNTERCLAIM. To the extent permitted by applicable law,
Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Mortgagee arising out of or in any way connected with any of the
Transaction Documents, or the Secured Obligations.

Section 11.4. SOLE DISCRETION OF MORTGAGEE. Whenever pursuant to this Mortgage,
Mortgagee exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Mortgagee, the decision of
Mortgagee to approve or disapprove or to decide whether arrangements or terms
are satisfactory or not satisfactory shall be made in good faith in the sole,
reasonable discretion of Mortgagee and shall be final and conclusive.

Section 11.5. WAIVER OF TRIAL BY JURY. MORTGAGOR AND MORTGAGEE EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY MORTGAGOR AND
MORTGAGEE, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
MORTGAGOR AND MORTGAGEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MORTGAGOR AND MORTGAGEE.

Section 11.6. WAIVER OF FORECLOSURE DEFENSE. Mortgagor hereby waives any defense
Mortgagor might assert or have by reason of Mortgagee’s failure to make any
tenant or lessee of the Property a party defendant in any foreclosure proceeding
or action instituted by Mortgagee.

Section 11.7. WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to performance of its Secured Obligations.

Article 12 – NOTICES

Section 12.1. NOTICES. All notices or other written communications hereunder
shall be delivered in accordance with the applicable terms and conditions of the
S&O Agreement.

 

20



--------------------------------------------------------------------------------

Article 13 – APPLICABLE LAW

Section 13.1. GOVERNING LAW. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted in respect of the Property shall be governed by and construed in
accordance with the law of the State of Hawaii. All other provisions of this
Mortgage shall be governed by the laws of the State of New York (including
without limitation, Section 5-1401 of the General Obligations Law of the State
of New York), without regard to choice of law provisions. To the fullest extent
permitted by law, Mortgagor and Mortgagee agree to submit to jurisdiction and
the laying of venue for any suit on this Mortgage in the State of New York.

Section 13.2. PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.

Article 14 – DEFINITIONS

Section 14.1. GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Mortgage may be used interchangeably in singular or plural form and the
word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or owners
of the Property or any part thereof or any interest therein,” the word
“Mortgagee” shall mean “Mortgagee and any of Mortgagee’s successors and
assigns,” the word “Property” shall include any portion of the Property and any
interest therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel
fees” shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Mortgagee in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder.

Article 15 – MISCELLANEOUS PROVISIONS

Section 15.1. NO ORAL CHANGE. This Mortgage, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Mortgagor, Mortgagee, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 15.2. SUCCESSORS AND ASSIGNS. This Mortgage shall be binding upon and
inure to the benefit of Mortgagor and Mortgagee and their respective successors
and assigns forever.

Section 15.3. INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
S&O Agreement or this Mortgage is held to be invalid, illegal or unenforceable
in any respect, the S&O Agreement and this Mortgage shall be construed without
such provision.

 

21



--------------------------------------------------------------------------------

Section 15.4. HEADINGS, ETC. The headings and captions of various Sections of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 15.5. NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.6. ENTIRE AGREEMENT. This Mortgage and the other Transaction
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, are
superseded by the terms of this Mortgage and the other Transaction Documents.

Section 15.7. LIMITATION ON MORTGAGEE’S RESPONSIBILITY. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Mortgagee, nor shall it operate
to make Mortgagee responsible or liable for any waste committed on the Property
by the tenants or any other Person, or for any dangerous or defective condition
of the Property, or for any negligence in the management, upkeep, repair or
control of the Property resulting in loss or injury or death to any tenant,
licensee, employee or stranger. Nothing herein contained shall be construed as
constituting Mortgagee a “mortgagee in possession.”

Article 16 – STATE-SPECIFIC PROVISIONS

Section 16.1. DEBTOR AND SECURED PARTY. Mortgagor is, for the purpose of this
Mortgage, deemed to be the “debtor”, and Mortgagee is deemed to be the “secured
party”, as those terms are used in the Uniform Commercial Code. The addresses of
the secured party and the debtor are set forth in the initial paragraph of this
Mortgage.

Section 16.2. PROCUREMENT OF INSURANCE. Pursuant to Hawaii Revised Statutes
Section 431:13-104, Mortgagee may not make its entering into the contemplated
transactions contingent upon the procuring of any insurance required by this
Mortgage with an insurance company designated by Mortgagee or through a
designated agent or procurer.

Section 16.3. PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 16 and the other terms and
conditions of this Mortgage, the terms and conditions of this Article 16 shall
control and be binding.

Section 16.4. REMEDIES. Without limiting any other remedies available under the
S&O Agreement, the Master Agreement, any other Transaction Document or under
applicable law, upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall be entitled to exercise any remedies available under
Hawaii Revised Statutes Chapter 667, as amended, including, without limitation,
a power of sale foreclosure pursuant to such Chapter 667.

[NO FURTHER TEXT ON THIS PAGE]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been executed by the undersigned as of the
day and year first above written.

 

HAWAII INDEPENDENT ENERGY, LLC By:

/s/ William Monteleone

Name: William Monteleone Title: Executive Vice President

[Signature Page to Mortgage]



--------------------------------------------------------------------------------

STATE OF TEXAS ) ) SS COUNTY OF HARRIS )

On this 21 day of May, 2015, before me, the undersigned notary public,
personally appeared William Monteleone, to me personally known, who, being by me
duly sworn, did say that such person is the Executive Vice President of Hawaii
Independent Energy, LLC, a Hawaii limited liability company, and that the
instrument was signed on behalf of the limited liability company by authority of
its board of directors and William Monteleone acknowledged the instrument to be
the free act and deed of the limited liability company.

 

/s/ Jenelle Unson McCardle

Name:

Jenelle Unson McCardle

Notary Public, State of Texas

My commission expires:

Sept. 23, 2017

(Notary Stamp or Seal)

 

NOTARY CERTIFICATION STATEMENT Document Identification or Description:

Mortgage, Assignment of Leases, and Rents, Security Agreement and Fixture Filing

Document Date:

June 1, 2015

No. of Pages:

 

Jurisdiction (in which notarial act is performed): Harris County, TX

 

/s/ Jenelle Unson McCardle

        May 27, 2015

Signature of Notary

        Date of Notarization and

        Certification Statement

Jenelle Unson McCardle   (Notary Stamp or Seal) Printed Name of Notary